KRUEGER, Judge.
Appellant was convicted of the offense of being a vagrant, and her punishment was assessed at a fine of $100.00.
From the judgment of conviction she has appealed to this court, contending that the evidence is insufficient to justify and sustain the same. We are inclined to agree with her. The acts charged as constituting her a vagrant are: (1) That she was a person without employment and had no visible means of support; and (2) that she was then a common prostitute.
The proof shows that she roomed at 505 Monterrey Street in the City of San Antonio; that she worked at a beer joint on Buena Vista Street; that she had never been seen soliciting men; that she had never been caught in bed with a man; and the witness could not say that he had ever seen her in a room with a man within the last few months.
This is in substance all the testimony in support of the allegations in the complaint and information. We are at a loss to understand upon what theory the trial court convicted her or declined.to grant her a new trial.
Having reached the conclusion that the evidence is wholly insufficient to sustain the conviction, the judgment of the trial court is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.